Citation Nr: 1720459	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  13-11 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.Spigelman, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1984 to February 1987 and from April 1989 to July 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was previously before the Board, most recently in June 2016, at which time the issue currently on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action.  


REMAND

The Board finds that additional development is required before the claim on appeal is decided.  

In the June 2016 remand, the Board directed that the Veteran's claims file be returned to the VA Medical Center for an addendum opinion regarding the etiology of the Veteran's right knee disability.  The examiner was specifically directed to provide a fully articulated rationale for any conclusions reached and to specifically consider the Veteran's statements regarding the onset and continuity of his right knee disability.

A review of the record shows that the directed addendum opinion was obtained in July 2016.  However, a review of the opinion shows that the VA examiner clearly disregarded the instructions from the Board.  The examiner continued to reiterate the conclusions which had previously been found inadequate by the Board.  Further, the examiner seemed unwilling to even consider the Veteran's lay statements regarding onset and continuity.  In fact, the examiner seemed to make a determination regarding the credibility of the Veteran's statements despite not being directed to do so by the Board.  As credibility is a legal determination and not a medical determination, the examiner's statements are not probative in deciding this appeal.  As the examiner failed to comply with the directives of the June 2016 remand, the addendum opinion is not adequate and as such, cannot serve as the basis of a denial of entitlement to service connection.  

Therefore, the Board finds that the development conducted does not adequately comply with the directives of the June 2016 remand.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board finds that the Veteran should be afforded a new VA examination, by an examiner who has not previously examined him or provided an opinion with regard to this appeal, to determine the nature and etiology of his right knee disability.  

Additionally, current treatment records should be identified and obtained before a decision is rendered in this case.  

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any pertinent, outstanding VA and private treatment records not already of record in the claims file.

2. Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise, who has not previously examined the Veteran or provided an opinion in this appeal, to determine the nature and etiology of any currently present right knee disability.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be conducted.  

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether any currently present right knee disability is at least as likely as not (50 percent or better probability) etiologically related to active service, or had its onset during active service.  In forming the opinion, the examiner must specifically address the Veteran's lay statements regarding the onset and continuity of his right knee symptoms.  

The examiner is to refrain from making any assessments as to the credibility of the Veteran's statements regarding the onset and continuity of his right knee symptoms.  

The rationale for any opinion expressed must be provided.  

3. Confirm that the VA examination report and all medical opinions provided comport with this remand and undertake any other development found to be warranted.

4. Then, readjudicate the issue on appeal. If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






